TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 25, 2021



                                     NO. 03-20-00141-CV


                                  Michael L. Bird, Appellant

                                                v.

                                 Angelique Ledesma, Appellee




       APPEAL FROM THE 264TH DISTRICT COURT OF BELL COUNTY
              BEFORE JUSTICES BYRNE, BAKER, AND SMITH
   DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE BYRNE




This is an appeal from the final order signed by the trial court on December 10, 2020. Having

reviewed the record, the Court holds that Michael L. Bird has not prosecuted his appeal and did

not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal

for want of prosecution. Appellant shall pay all costs relating to this appeal, both in this Court

and in the court below.